MANDATE
THE STATE OF TEXAS

TO THE 186TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on July 22, 2015

, the cause upon appeal to revise or reverse your judgment between

Edward Romero, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00500-CR     and    Tr. Ct. No. 2013CR3128

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is MODIFIED to correct a clerical error and to correctly reflect that
the jury found appellant Edward Romero guilty of the offense of aggravated
assault by causing serious bodily injury to a family member while using a
deadly weapon, as charged in the indictment. We further MODIFY the
judgment to correct a second clerical error and to correctly reflect that the
trial court, not the jury, assessed punishment, and therefore strike the portion
of the judgment purporting to reflect the jury’s verdict on punishment. As
modified, the judgment of the trial court is AFFIRMED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on September 21, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853